Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 8/31/2021.  Claims 1, 5, 10, 14-15 & 19 have been amended.  Claims 13 & 16-17 have been canceled.  No other claims have been amended, added, or canceled.  Accordingly, claims 1- 12, 14-15 and 18-20 are pending.  
Response to Arguments
Applicant’s arguments with respect to claims 1- 12, 14-15 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- 12, 14-15 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung et al. (US 2020/0164835 A1).
Chung discloses: 
1:  A system comprising: a processor configured to:
detect a vehicle key and display a key identification on a vehicle display (see Chung at least fig. 1, 4-5 & 9-10 and Abstract & ¶6-11 "smart key detector and display [100, 120]");
(see Chung at least fig. 1, 4-5 & 9-10 and Abstract & ¶6-11 "Integrated Manipulation Unit [100] transmitting state information to smart key");
responsive to the request, access a plurality of predefined settings, designated as key-storable settings, from a vehicle controller area network (CAN) bus (see Chung at least fig. 1, 4-5 & 9-10 and Abstract & ¶6-11 & 30-31 "Integrated Manipulation Unit [100] transmitting state information to smart key and CAN, or CAN-FD"); and
transmit the predefined settings to the key, including instructions to store the settings to the key memory (see Chung at least fig. 1, 4-5b & 9-10 and Abstract & ¶6-11, 30-31, 54 "Integrated Manipulation Unit [100] transmitting state information to smart key [200, 240]").
2: wherein the processor is configured to detect the key used to unlock the vehicle (see Chung at least fig. 1, 4-5 & 9-10 and Abstract & ¶6-11 & 75-79 "smart key detector, smart key lock and unlock functions").  
3: wherein the processor is configured to detect the key connected directly to the vehicle (see Chung at least fig. 1, 4-5 & 9-10 and Abstract & ¶3, 6-11 & 75-79 "smart key detector inside or outside of the vehicle").  
4: wherein the predefined settings include settings changed from predefined default settings (see Chung at least fig. 1, 4-5 & 9-10 and Abstract & ¶6-11, 57 & 75-79 “various vehicle settings manipulated via user").  
5: wherein the processor is configured to detect a plurality of keys, and selectably display the plurality of keys, including key identification for each (see Chung at least fig. 1, 4-5 & 9-10 and Abstract & ¶6-11, 57, 69 & 75-79 “plurality of smart keys").  
6: wherein the request to export vehicle system and state settings to the key includes selection of a selectably displayed one of the plurality of keys (see Chung at least fig. 1, 4-5 & 9-10 and Abstract & ¶6-11, 57, 69 & 75-79 “plurality of smart keys, IMU [120, 130]").  
7: wherein the processor is configured to receive a request to export a user-specified vehicle system or state setting (see Chung at least fig. 1, 4-5b & 9-10 and Abstract & ¶6-11, 30-31, 54 "Integrated Manipulation Unit [100] transmitting state information to smart key [200, 240]").  
8: wherein the processor is configured to receive the user- specification based on a selectably displayed list of exportable settings (see Chung at least fig. 1, 4-5 & 9-10 and Abstract & ¶6-11, 57 & 75-79 “various vehicle settings manipulated via user").  
9: wherein the processor is configured to display a current setting value of the user-specified vehicle system or state, prior to export, via a vehicle human machine interface (HMI); and transmit the displayed value as the predefined value, responsive to confirmation following the display of the value  (see Chung at least fig. 1, 4-5 & 9-10 and Abstract & ¶6-11, 57 & 75-79 “various vehicle settings manipulated via user").  
10.  A method comprising:
detecting a key used to start or unlock a vehicle (see Chung at least fig. 1, 4-5 & 9-10 and Abstract & ¶6-11 "smart key detector and display [100, 120]");
determining that the key includes a memory having a saved set of vehicle system and state settings (see Chung at least fig. 1, 4-5b & 9-10 and Abstract & ¶6-11, 30-31, 54 "Integrated Manipulation Unit [100] transmitting state information to smart key [200, 240]");
responsive to vehicle startup and the determining, loading the saved set of vehicle system and state settings from the key, such that vehicle systems and states corresponding to the saved set of vehicle system and state settings are set according to the saved set (see Chung at least fig. 1, 4-5b & 9-10 and Abstract & ¶6-11, 30-31, 54 "Integrated Manipulation Unit [100] transmitting state information to smart key [200, 240]");
detecting one or more secondary sets of saved vehicle and system state settings;
presenting the one or more secondary sets of saved settings in a user selectable manner on a vehicle display (see Chung at least fig. 1, 4-5b & 9-10 and Abstract & ¶6-11, 30-31, 54 & 70-73 "user specific preferred settings for various vehicle components"); and
responsive to user selection of one of the presented secondary sets, loading a selected secondary set in place of the loaded saved set (see Chung at least fig. 1, 4-5b & 9-10 and Abstract & ¶6-11, 30-31, 54 & 70-73 "user specific preferred settings for various vehicle components").
 11: wherein the detecting includes detecting the key physically used to unlock or start the vehicle (see Chung at least fig. 1, 4-5 & 9-10 and Abstract & ¶6-11 & 75-79 "smart key detector, smart key lock and unlock functions").  
12: wherein the detecting includes detecting the key used to digitally authenticate a start or unlock request made at the vehicle (see Chung at least fig. 1, 4-5 & 9-10 and Abstract & ¶6-11, 57 & 75-79 "authentication information in conjunction with IMU").  
14: wherein the one or more secondary sets are saved on the memory of the detected key (see Chung at least fig. 1, 4-5 & 9-10 and Abstract & ¶6-11, 57, 69 & 75-79 “plurality of smart keys").  
15: wherein the one or more secondary sets are saved on a memory of an additionally detected key (see Chung at least fig. 1, 4-5 & 9-10 and Abstract & ¶6-11, 57, 69 & 75-79 “plurality of smart keys, smart key [240, 250, 260]").  
18: further comprising displaying a performance graph comparing an aspect of vehicle performance of a currently loaded set compared to a default or alternatively selectable set, based on detected selectable alternative sets (see Chung at least fig. 1, 4-5 & 9-10 and Abstract & ¶6-11, 57, 69 & 75-79).  
19:  A method comprising:
(see Chung at least fig. 1, 4-5 & 9-10 and Abstract & ¶6-11 "smart key detector and display [100, 120]");
responsive to the detecting, presenting a user with an in-vehicle option to save the user-initiated change to overwrite the loaded state or setting in a key memory of the detected key (see Chung at least fig. 1, 4-5 & 9-10 and Abstract & ¶ 6-11 & 54-55 "change state information, change function"); and
responsive to confirmation and the detecting, overwriting a previously saved vehicle state or setting with the user-changed vehicle state or setting by transferring the information from the vehicle to the key (see Chung at least fig. 1, 4-5 & 9-10 and Abstract & ¶ 6-11, 54-55 & 71-74 "change state information, change function").
20: further comprising presenting a performance graph detailing an aspect of vehicle performance changing as a result of the user-initiated change, comparing the aspect based on the loaded state or setting compared to the user-changed state or setting (see Chung at least fig. 1, 4-5 & 9-10 and Abstract & ¶6-11, 57, 69 & 75-79).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is 571-272-7591.  The examiner can normally be reached on Monday-Friday 7:30-5:00 PM ES.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MACEEH ANWARI/Primary Examiner, Art Unit 3663